



Exhibit 10.1




CERNER CORPORATION
AMENDED AND RESTATED
AIRCRAFT TIME SHARING AGREEMENT




This Amended and Restated Aircraft Time Sharing Agreement (the Agreement), is
made and entered into this 24th day of August, 2018, by and between Cerner
Corporation, with a principal address of 2800 Rockcreek Parkway, North Kansas
City, Missouri 64117 (Operator), and D. Brent Shafer (User).


WITNESSETH, that


WHEREAS, Operator operates the aircraft more particularly described on Exhibit A
attached hereto, which exhibit may be updated by Operator from time to time by
providing User notice (each, an “Aircraft”);


WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;
and


WHEREAS, Operator desires to lease said Aircraft with flight crew to User and
User desires to lease said Aircraft and flight crew from Operator on a time
sharing basis pursuant to Section 91.501(c)(1) of the Federal Aviation
Regulations (“FARs”).


NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:


1.
Operator agrees to lease the Aircraft to User pursuant to the provisions of FAR
91.501(c)(1) and to provide a fully qualified flight crew for all operations on
a non-continuous basis commencing on the first date set forth hereinabove and
continuing unless and until terminated. Either party may terminate this
Agreement by giving thirty (30) days written notice to the other party. Operator
shall have the right to add or substitute aircraft of similar type, quality and
equipment, and to remove aircraft from the fleet, from time to time during the
term of this Agreement.



2.
User shall pay Operator for each flight conducted under this Agreement a
mutually agreeable amount, not to exceed the actual expenses of each specific
flight, as authorized by FAR Part 91.501(d), including the actual expense of any
“deadhead” flights made for User, as authorized by FAR Part 91.501(d). The
expenses authorized by FAR Part 91.501(d) include:



(a)
Fuel, oil, lubricants and other additives.

(b)
Travel expenses of the crew, including food, lodging, and ground transportation.

(c)
Hangar and tie-down costs away from the Aircraft’s base of operations.

(d)
Insurance obtained for the specific flight.

(e)
Landing fees, airport taxes, and similar assessments.

(f)
Customs, foreign permit, and similar fees directly related to the flight.

(g)
In flight food and beverages.

(h)
Passenger ground transportation.

(i)
Flight planning and weather contract services.

(j)
An additional charge equal to 100% of the expenses listed in subparagraph (a) of
this paragraph.



3.
Operator will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice and bill User for the expenses enumerated
in paragraph 2 above on the last day of the month in which any flight or flights
for the account of User occur. User shall pay Operator for said expenses within
fifteen (15) days of receipt of the invoice and bill therefore.



User shall include with each payment any federal transportation excise tax due
with respect to such payment, and Operator shall be responsible for collecting,
reporting and remitting such tax to the U.S. Internal Revenue Service.









--------------------------------------------------------------------------------





4.
User will provide Operator with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Requests for flight
time and proposed flight schedules shall be made in compliance with Operator's
scheduling procedures and aircraft use policies. In addition to proposed
schedules and flight times, User shall provide at least the following
information for each proposed flight at some time prior to scheduled departure
as required by the Operator or Operator's flight crew:



(a)
proposed departure point;

(b)
destination;

(c)
date and time of flight;

(d)
the number of anticipated passengers;

(e)
the nature and extent of unusual luggage and/or cargo to be carried;

(f)
the date and time of a return flight, if any; and

(g)
any other information concerning the proposed flight that may be pertinent or
required by Operator or Operators flight crew.



5.
Operator shall pay all expenses related to the ownership and operation of the
Aircraft and shall employ, pay for and provide to User a qualified flight crew
for each flight undertaken under this Agreement.



6.
Operator shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventive maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command. The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition which in his/her judgment would
compromise the safety of the flight.



7.
In accordance with applicable Federal Aviation Regulations, the flight crew will
exercise all of its duties and responsibilities in regard to the safety of each
flight conducted hereunder. User specifically agrees that the pilot in command,
in his/her sole discretion, may terminate any flight, refuse to commence any
flight, or take other action which in the considered judgment of the pilot in
command is necessitated by considerations of safety. The parties agree that
Operator shall not be liable for delay or failure to furnish the Aircraft and
crew member pursuant to this Agreement when such failure is caused by government
regulation or authority, mechanical difficulty, war, civil commotion, strikes or
labor disputes, weather conditions, or acts of God. Operator shall have sole and
exclusive authority over the scheduling of the Aircraft.



8.
Operator will use reasonable efforts to provide additional insurance coverage as
User shall request, provided, however: i) Operator is not required to provide
such requested coverage, and ii) that the cost of such additional insurance
shall be borne by User as set forth in paragraph 2(d) hereof.



9.
Each party hereto agrees to indemnify and hold harmless the other against all
losses, including costs, attorneys’ fees and expenses by reason of claims by
third parties for injury to or death of persons and loss of or damage to
property arising out of or in any manner connected with the performance of such
party’s responsibilities under this Agreement or any breach by such party of any
covenant or warranty made herein. Operator and User agree that in the event
either party shall be liable to the other for any reason relating to this
Agreement, that under no circumstances shall the damaged party be entitled to
any special or consequential damages, including but not limited to damages for
lost profits, incurred by the damaged party.



10.
The Operator and User agree that Operator shall not be liable to User or any
other person for loss, injury, or damage occasioned by the delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason.



11.
The risk of loss during the period when any Aircraft is operated on behalf of
User under this Agreement shall remain with Operator, and Operator will retain
all rights and benefits with respect to the proceeds payable under policies of
hull insurance maintained by Operator that may be payable as a result of any
incident or occurrence while an Aircraft is being operated on behalf of User
under this Agreement. User shall be named as an additional insured on liability
insurance policies maintained by Operator on the Aircraft with respect to
flights conducted pursuant to this Agreement. The liability insurance policies
on which User is named an additional insured shall provide that as to User
coverage shall not be invalidated or adversely affected by any action or
inaction, omission or misrepresentation by Operator or any other person (other
than User). Any hull insurance policies maintained by






--------------------------------------------------------------------------------





Operator on any Aircraft used by User under this Agreement shall include a
waiver of any rights of subrogation of the insurers against User.


12.
A copy of this Agreement shall be carried in the Aircraft and available for
review upon the request of the FAA on all flights conducted pursuant to this
Agreement.



13.
User warrants that:



(a)
He will use the Aircraft for and on account of his own business only, and will
not use the Aircraft for the purposes of providing transportation for passengers
or cargo in air commerce for compensation or hire;



(b)
During the term of this Agreement, he will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to their operation and use of the
Aircraft by a time sharing User;



(c)
He shall refrain from incurring any mechanics or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement, and he shall not
attempt to convey, mortgage, assign, lease or any way alienate the Aircraft or
create any kind of lien or security interest involving the Aircraft or do
anything or take any action that might mature into such a lien.



14.
Neither this Agreement nor any party's interest herein shall be assignable to
any other party. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, representatives and successors.



15.
Nothing herein shall be construed to create a partnership, joint venture,
franchise, employer-employee relationship or to create any relationship of
principal and agent.



16.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Missouri (excluding the conflicts of law rules thereof).



17.
This Agreement comprises the entire agreement between the parties concerning its
subject matter and shall supersede all prior agreements, oral and written
declarations of intent and other legal arrangements (whether binding or
non-binding) made by the parties in respect thereof.



18.
Neither Operator (nor its affiliates) makes, has made or shall be deemed to make
or have made, and Operator (for itself and its affiliates) hereby disclaims, any
warranty or representation, either express or implied, written or oral, with
respect to any aircraft to be used hereunder or any engine or component thereof
including, without limitation, any warranty as to design, compliance with
specifications, quality of materials or workmanship, merchantability, fitness
for any purpose, use or operation, airworthiness, safety, patent, trademark or
copyright infringement or title.



[Remainder of Page Intentionally Left Blank]







































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.


TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE FEDERAL
AVIATION REGULATIONS.


(A)
CERNER CORPORATION (“OPERATOR”) HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN
INSPECTED AND MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE
REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.



(B)
CERNER CORPORATION (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES
THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.



(C)
THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
LOCAL FLIGHT STANDARDS DISTRICT OFFICE. OPERATOR FURTHER CERTIFIES THAT IT WILL
SEND A TRUE COPY OF THIS EXECUTED AGREEMENT TO: Federal Aviation Administration,
Aircraft Registration Branch, ATTN: Technical Section, P. O. BOX 25724, OKLAHOMA
CITY, OKLAHOMA, 73125, WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR
91.23(c)(1)..





Operator:
/s/ Marc G. Naughton
 
User:
/s/ Brent Shafer
By:
Cerner Corporation
 
By:
D. Brent Shafer
Name:
Marc G. Naughton
 
 
 
Title:
EVP & CFO
 
 
 





A copy of this Agreement must be carried in the Aircraft while being operated
hereunder.





--------------------------------------------------------------------------------





EXHIBIT A


Registration
Number
Serial
Number
Aircraft Description
N979CF
HA-195
Hawker 900XP
N979CM
RK-570
Hawker 400XP model 400A
N979TM
RC-28
Hawker 4000
N411TF
RC-74
Hawker 4000
N621TF
RC-69
Hawker 4000
N979KC
20610
Bombardier Inc. BD-100-1A10 (Challenger 350)
N219TF
4292
Gulfstream G450






